DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cizeron US 2013/0023709.
Regarding claims 1-3, 8-9, teaches a combined oxide of a mixture of rare earth elements a group 2 element, and a group 13 element (Paragraph [0021]). The rare earth oxide may be a combination of cerium and lanthanum (Paragraph [0104]).
Regarding claim 4-6, mixed oxide may include a mixture of lanthinides, alkali earth metals, and other group 3-16 metals (Paragraph [0021]), which includes group 4 metals titanium, zirconium, and hafnium (Paragraph [0071]).

Regarding claim 11, the embodiments of claim 11 are at first envisaged be the general embodiment of a combined oxide of a mixture of rare earth elements a group 2 element, and a group 13 element (Paragraph [0021]), when indium is selected as the group 13 element and the rare earth oxide is one selected from Paragraph [0104].
Regarding claims 12-16, these claims only require a mole fraction of one element, which is interpreted broadly because it does not fix the ratios of the other elements in the combined oxide of the mixture of rare earth elements a group 2 element, and a group 13 element (Paragraph [0021]) could be expressed with different numbers that would fall within the claimed ranges of claims 12-16.
Regarding claim 17, the content of the different elements may fall within these ranges (Paragraphs [0158], [0163]-[0167]).
Regarding claims 18-19, the catalyst may include a nanowire (Paragraph [0093]).
Regarding claim 20-23, the catalyst may be a bulk catalyst on a support and extruded as tablets (Paragraphs [0215] - [0217]).
Regarding claim 25-26, the catalyst may have an OCM selectivity of 50% or greater at 700 deg. C (Paragraph [0324]) and a methane conversion of greater than 20 % (Paragraph [0014]). 
Claim(s) 1-3, 6, 8-10, 12-16, 18-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liang US 2017/0014807.

Regarding claims 12-16, as stated above Liang teaches a combined oxide of lanthanum oxide, cerium oxide, calcium oxide (Paragraph [0081]) and aluminum oxide (Paragraph 96). Claims 12-16 only require a mole fraction of one element, which is interpreted broadly because it does not fix the ratios of the other elements in the combined oxide of lanthanum oxide, cerium oxide, calcium oxide (Paragraph [0081]) and aluminum oxide (Paragraph 96) could be expressed with different numbers that would fall within the claimed ranges of claims 12-16.
Regarding claims 18-19, the catalyst may include a nanowire (Paragraph [0137]).
Regarding claim 20-23, the catalyst may be a bulk catalyst on a support and extruded as tablets (Paragraphs [0115] and [0116]).
Regarding claim 25-26, the catalyst may have an OCM selectivity of 60 to 90% at 700 deg. C (Paragraph [0324]) and a methane conversion of 10 to 60 % (Paragraph [0195]). 
Claim(s) 1, 4-10, 12-16, 18 and 22  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohsawa “High-throughput studies on photochemical properties of transition metal-doped SrTiO3 epitaxial thin films.
Regarding claim 1, 4-10, 12-13, 15, and 22 Ohsawa teaches a combined oxide of SrTiO3 and LaAlO3, wherein the SrTiO3 may be present at 25% and LaAlO3 may be present at 75% (Figure 3). The combined oxide would therefore be Sr0.25Ti0.25La0.75Al0.75O3 (Figure 3). Element A is titanium, B is strontium, C is aluminum, and D is lanthanum.

Regarding claim 18, the material is in the nano scale (Introduction).
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art rejections do not teach or suggest the newly amended features of claim 1. In response, Cizeron teaches a combined oxide of a mixture of rare earth elements a group 2 element, and a group 13 element (Paragraph [0021]). The rare earth oxide may be a combination of cerium and lanthanum (Paragraph [0104]). In particular, Cizeron defines rare earth oxides to include specific examples of combinations of lanthanide oxides (Paragraph [0104]).
Liang teaches a combined oxide of lanthanum oxide, cerium oxide, calcium oxide (Paragraph [0081]) and aluminum oxide (Paragraph 96).  For example, Element A is cerium, B is calcium, C is aluminum, and D is lanthanum (Paragraph [0081]) and aluminum oxide (Paragraph 96). Cerium and lanthanum are both lanthanide elements.
Applicant argues that Ohsawa does not teach the mixed metal oxide of claim 1 because it is a physical blend of oxides. In response, the claims do not exclude physical blends and do not require any particular physical structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAMES A FIORITO/Primary Examiner, Art Unit 1731